 Inthe Matter of J.I.CASE COMPANY, BETTENDORF WORKSandINTER-NATIONAL UNION, UNITED'AUTOMOBILE, AIRCRAFT ANDAGRICULTURALIMPLEMENT WORKERS OF AMERICA, C. I.O.Case No. 18-CA-154.-Decided April 10DECISIONANDORDERUpon a charge duly filed September 9, 1949, by International Union,-United Automobile, Aircraft and Agricultural Implement Workersof America, C. I. 0., herein called the Union, the General Counsel ofthe National Labor Relations Board, herein called the General Coun-sel, by the Regional Director for the Eighteenth Region (Minneapolis,Minnesota), issued a complaint dated November 15, 1949, against J. I.Case Company, herein called the Respondent, alleging that the Re-spondent had engaged in and was engaging in unfair labor practicesaffecting commerce, within the meaning of Section 8 (a) (1) and (5)and Section 2 (6) and (7) of the Act. Copies of the complaint, thecharge, and notice of hearing were duly served upon the Respond-ent and the Union on or about November 15, 1949.With respect to the unfair labor practices, the complaint alleges,in substance, that on or about August 15, 1949, and at all times there-after, the Respondent refused to bargain collectively with the Union.as the exclusive representative of all employees in an appropriateunit, although on August 5, 1949, the Board had certified the Union.as the exclusive representative of all employees in the unit for thepurposes of collective bargaining,' and although the Union was onAugust 5, 1949, and has been since that date, the exclusive representa-tive of all employees in the unit for the purposes of collective bargain-ing with respect to rates of pay, wages, hours of employment, andother conditions of employment.On or about December 27, 1949, the Respondent filed an answeradmitting, among other allegations, the allegation that the Unioni See Third Supplemental Decision and Certification of Representatives, J. I.Case Com-pany,18-RC-139, reported at 85 NLRB 576.89 NLRB No. 35.269 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad requested the Respondent to bargain collectively,in respect torates of pay,wages, hours of employment,and other conditions ofemployment,with the Union as the exclusive representative of allemployees in the unit; that on August 5, 1949, the Board certifiedthe Union as the exclusive bargaining representative in a unit ofemployees as set forth in the Board'sThird Supplemental Decisionand Certification of Representatives in Case No. 18-RC-139; and thaton or about August 15,1949, and at all times thereafter,the Re-spondent did refuse, and does now refuse, to bargain collectively withthe Unionas the exclusive bargaining representative of all employeesin the unit; but denying, among other allegations, the allegation thatthe unit is an appropriate unit, and the allegation that the Respondenthad engaged in, and was engaging in, unfair labor practices withinthe meaning of Section 8 (a) (1) and (5) of the Act.Thereafter all parties entered into a stipulation which set forth anagreed statement of facts.The stipulation provides that the partiesthereby waive their rights to a hearing and to the taking of testimonyand the submission of further evidence before a Trial Examiner, theBoard, or any member thereof, and to the preparation and filing ofan Intermediate Report and Recommended Order, and to the makingand issuance of proposed findings of fact and conclusions of law bythe Board.The stipulation further provides that, upon such stipu-lation and the record as therein provided, the Board may issue itsDecision and Order or make any disposition of this matter, which itcould have made if a hearing had been held before a Trial Examiner,the Board, or any member thereof.The aforesaid stipulation is hereby approved and accepted andmade a part of the record in this case.In accordance with Section203.45 of National Labor Relations Board Rules and Regulations-Series 5, as amended, and the order of the Board dated January 27,1.950, this proceeding was duly transferred to and continued before theBoard.Pursuant to the provisions of Section3 (b) of the Act,the NationalLabor Relations Board has delegated its powers in connection withthis proceeding to a three-member panel[Chairman Herzog and Mem-bers Reynolds and Murdock].Upon the basisof the aforesaid stipulation,the record and,proceed-ings in Case No. 18-RC-139, and the entire record in this case, theBoard, having duly considered the briefs filed by theRespondent andthe Union,makes the following : J. I. CASE COMPANYFINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENT271.The Respondent is now, and has been at all times hereinafter men-tioned, a corporation, organized under and existing by virtue of thelaws of the State of Wisconsin.At Bettendorf, Iowa, the Respondentoperates a plant, designated as the Bettendorf Works, hereinaftercalled the Plant, at which Plant it is engaged in the manufacture andsale of farm implements.During the fiscal year from November 1,1948, through October 31, 1949, the Respondent made purchases ofraw materials amounting in value in excess of $1,000,000 of whichmore than 90 percent represented purchases and shipments to thePlant from points outside the State of Iowa. For the same period,Respondent made sales of manufactured products amounting in valuein excess of $1,000,000, of which more than 90 percent represented salesand shipments from the Plant to points outside the State of Iowa.The Respondent admits and we find that it is engaged in commercewithin the meaning of Section 2 (6) and (7) of the Act.II. THE ORGANIZATION INVOLVEDInternationalUnion, United Automobile, Aircraft and Agricul-tural Implement Workers of America, C. I. 0., is a labor organizationas defined in Section 2 (5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The appropriate unit and representation by the Union of a majoritythereinWe find that all production and maintenance employees of the Re-spondent at the Plant, excluding all tool and die makers, toolroommachine operators, tool and die heat treaters, tool and die makers'apprentices, toolroom crib attendants and their leadermen, toolroomhelpers, die sinkers, die finishers, inspectors on dies, tools, and jigs,and tool welders, all of whom work in Department 84 of the Respond-ent'sPlant, all patternmakers and patternmakers' apprentices em-ployed in Department 281 of the Respondent's Plant, and all plantprotection employees, professional employees, technical and clericalemployees, and all supervisors as defined in the Act, presently con-stitute, and have at all times since August 5, 1949, constituted, a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act. 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe also find that since August 5,1949, on which date the Boar&certified the Union as the exclusive representative of all employees.in the above unit for the purposes of collective bargaining,2 the Unionhas been the exclusive representative of all employees in the unit forthe purposes of collective bargaining with respect to rates of pay,.wages, hours of employment, and other conditions of employment..B. The refu+al to bargainThe Respondent admits that on or about August 9, 1949, the Union_requested the Respondent to bargain collectively, with respect to-rates of pay, wages, hours of employment, and other conditions ofemployment, with the Union as the exclusive representative of allemployees in the unit, and that on or about August 15, 1949, and atall times thereafter, the Respondent did refuse and does now refuseto bargain collectively with the Union as the exclusive representativeof all employees in the unit.Accordingly, we find that the Respond-ent thereby violated Section 8 (a) (5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above,occurring in connection with its operations as described in Section 11,above, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States and tend to leadto labor dis-putes burdening and obstructing commerce and the free flow of com-merce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfairlabor practices, we shall order that it cease and desist therefrom andthat it take certain affirmative action designed to effectuate the policiesof the Act.Upon the basis of the above findings of fact and upon the entirerecord in this case, the Board makes the following :CONCLUSIONS OF LAW1.International Union, United Automobile, Aircraft and Agricul-tural Implement Workers of America, C. I. 0., is a labor organizationas defined in Section 2 (5) of the Act.2We reject as without merit the contentions raised by the Respondent in its brief withrespect to the validity of the representation proceedings in Case No. 18-RC-139 and theUnion's certification based thereon,contentions which we have already overruled in therepresentation proceeding. J. I. CASE COMPANY273:2.All production and maintenance employees of the Respondentat its Bettendorf, Iowa, plant, excluding all tool and die makers, tool-room machine operators, tool and die heat treaters,tool and die makers"apprentices, toolroom crib attendants and their leadermen, toolroom.helpers, die sinkers, die finishers, inspectors on dies, tools, and jigs,.and tool welders, all of whom work in Department 84 of the Respond-ent's said plant, all patternmakers and patternmakers'.. apprenticesemployed in Department 281 of the Respondent's said plant, and allplant protection employees, professional employees, technical andiclerical employees, and all supervisors as defined in the Act, presentlyconstitute, and have at all times since August 5, 1949, constituted, a.unit appropriate for the purposes of collective bargaining within the.meaning of Section 9 (b) of the Act.3.International Union, United Automobile, Aircraft and Agricul-tural Implement Workers of America, C. I. 0., was on August 5, 1949,.and at all times thereafter has been, the exclusive representative of allemployees in the aforesaid unit for the purpose of collective bargain-ing within the meaning of Section 9 (a) of the Act.4.By refusing on August 15, 1949, and at all times thereafter, to-bargain collectively with International Union, United Automobile,.Aircraft and Agricultural Implement Workers of America, C. I. 0., asthe exclusive representative of all employees in the aforesaid appro-priate unit, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (5) and (1) ofthe Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, J. I. Case Company, Betten-dorf, Iowa, and its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with International Union,United Automobile,. Aircraft and Agricultural Implement Workers ofAmerica, C. I. 0., as the exclusive representative of all production andmaintenance employees at its Bettendorf, Iowa, plant, excluding alltool and die makers, toolroom machine operators, tool and die heattreaters, tool and die makers' apprentices, toolroom crib attendantsand their leadermen, toolroom helpers; die sinkers, die finishers, in- :274DECISIONS OF NATIONAL LABOR RELATIONS BOARDspectors on dies, tools, and jigs, and tool welders, all of whom work inDepartment 84 of the Respondent's said plant, all patternmakers andpatternmakers' apprentices employed in Department 281 of theRespondent's said plant, and all plant protection employees, profes-,sional employees, technical and clerical employees, and all supervisorsas defined in the Act;(b) 'Interfering in any other manner with the efforts of Interna-tional Union, United Automobile, Aircraft and Agricultural Imple-ment Workers of America, C. I. 0., to negotiate for, or to represent,the employees in the aforesaid bargaining unit as the exclusive bar-gaining agent.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with International Union,United Automobile, Aircraft and Agricultural Implement Workersof America, C. I. 0., as the exclusive representative of all productionand maintenance employees at its Bettendorf, Iowa, plant, excludingall tool and die makers, toolroom machine operators, tool and die heattreaters, tool and die makers' apprentices, toolroom crib attendantsand their leadermen, toolroom helpers, die sinkers, die fi}ushers,inspectors on dies, tools, and jigs, and tool welders, all of whom work inDepartment 84 of the Respondent's said plant, all patternmakers andpatternmakers' apprentices employed in Department 281 of theRespondent's said plant, and all plant protection employees, profes-sional employees, technical and clerical employees, and all supervisorsas defined in the Act, with respect to rates of pay, wages, hours, andother conditions of employment, and if an understanding is reached,embody such understanding in a signed agreement;(b)Post at its Bettendorf, Iowa, plant copies of the notice attachedhereto, marked Appendix A.3Copies of said notice, to be furnishedby the Regional Director for the Eighteenth Region, shall, after beingsigned by the Respondent's representative, be posted by the Respond-ent immediately upon receipt thereof, and maintained by it for aperiod of sixty (60) consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(c)Notify the Regional Director for the Eighteenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe. Respondent has taken to comply herewith.' In the event this order is enforced by decree of a Circuit Court of Appeals,there shallbe inserted in the notice before the words,"A DECISION AND ORDER" the words, "ADECREE OF THE UNITED STATES CIRCUIT COURT OF APPEALS ENFORCING." J. I. CASE COMPANYAPPENDIX ANOTICE TO ALL EMPLOYEES275Pursuant to a Decision and Urder of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WEWILL bargain collectivelyuponrequestwith INTERNATIONALUNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURE IMPLE-MENT WORKERS OF AMERICA, C. I.0.,as theexclusiverepresenta-tive of all employees in the bargaining unit described herein withrespect to rates of pay,. wages,- hours, and other conditions ofemployment, and if an understanding is reached, embody suchunderstanding in a signed agreement.The bargaining unit is:All production and maintenance employees at our Bettendorf,Iowa, plant, excluding all tool and die makers, toolroom machineoperators, tool and die heat treaters, tool and die makers' appren-tices, toolroom crib attendants and their leadermen, toolroomhelpers, die sinkers, die finishers, inspectors on dies, tools and jigs,and tool welders, all of whom work in Department 84 of the saidplant, all patternmakers and patternmakers' apprentices em-ployed in Department 281 of the said plant, and all plant protec-tion employees, professional employees, technical and clericalemployees, and all supervisors as defined in the Act.J. I. CASE COMPANY.By--------------------------------(Representative)(Title)Dated---------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.889227-51-vol.89-19